Citation Nr: 1025971	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1996 to May 1999.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.


FINDING OF FACT

The Veteran's bilateral pes planus is no worse than moderate.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided all required 
notice in a letter mailed in June 2008, prior to the initial 
adjudication of the claim.

The record reflects that service treatment records and VA 
outpatient records have been obtained.  In addition, the Veteran 
has been afforded an appropriate VA examination.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  The 
Board is also unaware of any such evidence.  Therefore, the Board 
is also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Under Diagnostic Code 5276, a noncompensable evaluation is for 
assignment for mild pes planus with symptoms relieved by a built-
up shoe or arch support.  A 10 percent evaluation is for 
assignment for pes planus with evidence of weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet whether the 
disability is unilateral or bilateral.  For a severe pes planus 
disability, the rating criteria contemplates objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on use 
with characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent evaluation 
for a bilateral disability.  Lastly, 30 and 50 percent 
evaluations may be assigned for unilateral and bilateral pes 
planus, respectively, that is pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disability.  In this regard the Board notes 
that where entitlement to compensation has already been 
established and an increase in the disability is at issue, the 
present level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's VA treatment records indicate that the Veteran had 
a podiatry consult during April 2008.  The Veteran told the 
examiner that his feet had been hurting the last few months.  The 
Veteran complained of pain in his arches, which was rated as 
ranging from 5 to 9 on a 10-point scale.  The examination 
revealed pronation on stance and good range of ankle motion 
bilaterally.  Paresthesias of the feet were also noted.  The 
impression was fasciitis and pes planus.  Rigid orthotics were 
reordered for the Veteran.

The Veteran was afforded a VA examination during June 2008.  The 
Veteran indicated that he had achiness in his feet every single 
day; was unable to run; could walk only one mile; wore orthotics 
with minimal or moderate relief; only wore modified shoes; had no 
history of loss of work as a drug and alcohol counselor; and had 
no significant history of flare-ups.  On physical examination, 
the Veteran was found to have a loss of the great arch; a 
pronation deformity; with no shift in the weight bearing line; 
and metatarsal head tenderness.  There were no callosities, 
Achilles tenderness or shift in the Achilles tendon.  The 
examiner noted that the findings were identical bilaterally.  The 
diagnostic impression was mild pes planus deformity bilaterally.

The Board finds that the Veteran's bilateral pes planus does not 
warrant a higher rating at this time.  In this regard, the Board 
notes that the VA examiner opined that the Veteran had mild pes 
planus after examination of the Veteran.  Additionally, there is 
no indication of characteristics consistent with a severe pes 
planus disability, to include objective evidence of marked 
deformity (pronation, abduction, etc.) or indications of swelling 
on use with characteristic callosities.  Additionally, the Board 
finds that the Veteran's complaints of pain in his feet are 
contemplated by the 10 percent disability rating which he is 
currently receiving.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating higher than 10 percent.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  In 
determining whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In the case at hand, the record does not show that 
the Veteran's bilateral pes planus is manifested by any symptoms 
or functional impairment that is not contemplated by the 
schedular criteria.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.

ORDER

Entitlement to an increased rating for bilateral pes planus is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


